Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered July 27, 2000, convicting defendant after a jury trial of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of murder in the second degree (Penal Law § 125.25 [2]) and sentencing him to an indeterminate term of incarceration of 25 years to life. There is no merit to the contention of defendant that he was deprived of a fair trial by remarks made by the prosecutor in his opening statement. Further, the evidence against defendant was not wholly circumstantial, and thus Supreme Court did not err in denying defendant’s request for a circumstantial evidence charge (see People v Guidice, 83 NY2d 630, 636; People v Rumble, 45 NY2d 879, 880-881; People v Bretagna, 298 NY 323, 325-326, cert denied 336 US 919, reh denied 336 US 922). Present — Pine, J.P., Hayes, Kehoe, Gorski and Lawton, JJ.